Name: 90/459/ECSC: Commission Decision of 1 August 1990 authorizing the member States to institute intra- Community surveillance of the importation for home use of certain iron and steel products originating in certain third countries and covered by the Treaty establishing the European Coal and Steel Community and in free circulation in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  trade policy;  iron, steel and other metal industries
 Date Published: 1990-09-03

 Avis juridique important|31990D045990/459/ECSC: Commission Decision of 1 August 1990 authorizing the member States to institute intra- Community surveillance of the importation for home use of certain iron and steel products originating in certain third countries and covered by the Treaty establishing the European Coal and Steel Community and in free circulation in the Community Official Journal L 240 , 03/09/1990 P. 0001 - 0018COMMISSION DECISION of 1 August 1990 authorizing the Member States to institute intra-Community surveillance of the importation for home use of certain iron and steel products originating in certain third countries and covered by the Treaty establishing the European Coal and Steel Community and in free circulation in the Community (90/459/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the third paragraph of Article 71 thereof, Having regard to the requests made by the Member States, Whereas under the provisions of the ECSC Treaty the principle of freedom of movement necessarily applies to products originating in third countries which are in free circulation in the Community; Whereas these provisons preclude, in the case of intra- Community trade, any requirement, even of a purely formal nature, to submit import to licences or any similar procedure; Whereas the Commission, in response to the crisis in the iron and steel sector, has adopted measures with both internal and external effects; whereas, in this context, measures have been adopted in respect of imports of certain products originating in certain third countries with a view to ensuring adherence to traditional trade flows between the Community and these countries, including at regional level; Whereas the combined effect of these measures is not, however, such as to eliminate the risk of deflections of trade in the case of the products in question; Whereas under these circumstances it is important to ensure that full information is available on prospective imports of products originating in third countries in free circulation in certain Member States and the terms under which the products concerned are imported; whereas the Member States ought accordingly to be authorized to institute prior surveillance of these imports by making them subject to the issue of an import document; Whereas it is necessary to maintain, for a transitional period, the arrangements for the provision of information thereby established; whereas, however, the scope of the surveillance should be limited to take account of the reduction, fixed for 1990, of the range of products and countries of origin covered by the measures with external effects; Whereas the import document must be issued automatically, within a fixed time limit and for all the quantities applied for; whereas the fact that it is issued automatically excludes the use of the system in circumstances which would extend its restrictive effects beyond that which is necessary to attain the desired objective; Whereas application of these surveillance measures must be of strictly limited duration; Whereas, so that checking the origin of imports does not act as a barrier to intra-Community trade, the Member States ought as a general rule to be obliged, as part of the formalities for the importation of a product from another Member State, to confine themselves to asking the importer for a simple declaration on the origin of the product, on the basis of what he may reasonably be expected to know of it; Whereas it is important that the Member States should keep the Commission regularly informed of the results of the surveillance, HAS ADOPTED THIS DECISION: Article 1 1. Each of the Member States mentioned in the Annex is hereby authorized to to make imports for home use (hereinafter referred to as 'imports') of the iron and steel products covered by the Treaty establishing the European Coal and Steel Community listed in the Annex, originating in the third countries mentioned in the Annex and in free circulation in the other Member States, subject to presentation to the relevant authorities of an import document. 2. The import document shall be issued or countersigned by the Member States, without charge and for all the quantities applied for, upon receipt of the relevant application and at the very latest within 10 working days of the date on which application was lodged, without prejudice to such protection measures as may have been authorized under Article 71, third indent, of the Treaty. 3. The period of validity of the import document shall be three months. 4. Import documents which have been completely used up shall be returned immediately to the department which issued them. Unused or partly used documents shall be returned to the department which issued them within five working days following expiry of their period of validity. Article 2 1. The importer's application shall provide the following particulars: (a) the country of origin and the Member State from which the goods are being imported; (b) a description of the goods and the relevant CN code; (c) the quantity of the goods in tonnes; (d) the name, address, telephone number and telex number of the applicant; (e) documentary evidence of release for free circulation; falling such evidence, the import document's validity shall be limited to one month from the date of its issue; (f) the characteristics of any seconds or substandard products; (g) the reference data of any previous application for an import document in respect of the same products. The Member States may not request any additional particulars. 2. The importer must attest to the accuracy of his application and submit as supporting evidence two duplicate copies either of the related sales contract or contracts or of the seller's confirmation of the order or orders. Article 3 1. As part of the formalities for the importation of products of a kind covered by intra-Community surveillance measures, the relevant authorities of the importing Member State may request the importer to indicate the origin of the goods on the customs declaration or on the application for an import document. 2. Supporting documentation may not be requested except in cases where serious, justified doubts exist rendering such documentation indispensable in order to establish the true origin of the goods in question. Nevertheless, the request for such documentation may not, of itself, constitute an impediment to the importation of the goods. Article 4 1. The Member States shall notify the Commission during the first 10 days of each month of: (a) the tonnages in respect of which import documents were issued during the preceding month; (b) the tonnages in respect of which import documents expired during the preceding month without having been used totally or partially by the importers; (c) the tonnages in respect of which import documents issued previously were totally or partially renewed during the preceding month. 2. The Member States' notifications shall include: (a) a breakdown by product, itemized by CN code; (b) a breakdown by Member State of consignment and by country of origin. Article 5 This Decision is addressed to the Member States. It shall apply until 31 December 1990. Done at Brussels, 1 August 1990. For the Commission Frans ANDRIESSEN Vice-President ANNEX LIST OF PRODUCTS FOR WHICH AN IMPORT DOCUMENT MUST BE ISSUED Member State Third country of origin CN code ex 7201 10 19 ex 7201 20 00 - containing by weight more than 1 % of silicon ex 7208 11 00 - containing by weight less than 0,6 % of carbon ex 7208 12 10 - containing by weight less than 0,6 % of carbon ex 7208 12 91 - containing by weight less than 0,6 % of carbon ex 7208 12 99 - containing by weight less than 0,6 % of carbon ex 7208 13 10 - containing by weight less than 0,6 % of carbon ex 7208 13 91 - containing by weight less than 0,6 % of carbon ex 7208 13 99 - containing by weight less than 0,6 % of carbon ex 7208 14 10 - containing by weight less than 0,6 % of carbon and of a thickness of 1,5 mm or more ex 7208 14 90 - containing by weight less than 0,6 % of carbon and of a thickness of 1,5 mm or more ex 7208 21 10 - containing by weight less than 0,6 % of carbon ex 7208 21 90 - containing by weight less than 0,6 % of carbon ex 7208 22 10 - containing by weight less than 0,6 % of carbon ex 7208 22 91 - containing by weight less than 0,6 % of carbon ex 7208 22 99 - containing by weight less than 0,6 % of carbon ex 7208 23 10 - containing by weight less than 0,6 % of carbon ex 7208 23 91 - containing by weight less than 0,6 % of carbon ex 7208 23 99 - containing by weight less than 0,6 % of carbon ex 7208 24 10 - containing by weight less than 0,6 % of carbon and of a thickness of 1,5 mm or more ex 7208 24 90 - containing by weight less than 0,6 % of carbon and of a thickness of 1,5 mm or more ex 7208 32 10 - containing by weight less than 0,6 % of carbon ex 7208 32 30 - containing by weight less than 0,6 % of carbon ex 7208 32 51 - containing by weight less than 0,6 % of carbon ex 7208 32 59 - containing by weight less than 0,6 % of carbon ex 7208 32 91 - containing by weight less than 0,6 % of carbon ex 7208 32 99 - containing by weight less than 0,6 % of carbon ex 7208 33 10 - containing by weight less than 0,6 % of carbon ex 7208 33 91 - containing by weight less than 0,6 % of carbon ex 7208 33 99 - containing by weight less than 0,6 % of carbon ex 7208 34 10 - containing by weight less than 0,6 % of carbon ex 7208 34 90 - containing by weight less than 0,6 % of carbon ex 7208 42 10 - containing by weight less than 0,6 % of carbon ex 7208 42 30 - containing by weight less than 0,6 % of carbon ex 7208 42 51 - containing by weight less than 0,6 % of carbon ex 7208 42 59 - containing by weight less than 0,6 % of carbon ex 7208 42 91 - containing by weight less than 0,6 % of carbon ex 7208 42 99 - containing by weight less than 0,6 % of carbon ex 7208 43 10 - containing by weight less than 0,6 % of carbon ex 7208 43 91 - containing by weight less than 0,6 % of carbon ex 7208 43 99 - containing by weight less than 0,6 % of carbon ex 7208 44 10 - containing by weight less than 0,6 % of carbon ex 7208 44 90 - containing by weight less than 0,6 % of carbon GERMANY Bulgaria Hungary Poland Romania Czechoslovakia USSR People's Republic of Korea - Member State Third country of origin CN code ex 7209 12 90 - containing by weight less than 0,6 % of carbon ex 7209 13 90 - containing by weight less than 0,6 % of carbon ex 7209 22 90 - containing by weight less than 0,6 % of carbon ex 7209 23 90 - containing by weight less than 0,6 % of carbon ex 7209 32 90 - containing by weight less than 0,6 % of carbon ex 7209 33 90 - containing by weight less than 0,6 % of carbon ex 7209 42 90 - containing by weight less than 0,6 % of carbon ex 7209 43 90 - containing by weight less than 0,6 % of carbon ex 7211 12 10 - containing by weight less than 0,6 % of carbon ex 7211 12 90 - containing by weight less than 0,6 % of carbon and of a thickness of 6 mm or less ex 7211 19 10 - containing by weight less than 0,6 % of carbon, of a thickness of 1,5 mm or more and in coils - containing by weight less than 0,6 % of carbon, of a thickness of 3 mm or more and not in coils ex 7211 19 91 - containing by weight less than 0,6 % of carbon ex 7211 19 99 - containing by weight less than 0,6 % of carbon ex 7211 22 10 - containing by weight less than 0,6 % of carbon ex 7211 22 90 - containing by weight less than 0,6 % of carbon and of a thickness of 6 mm or less ex 7211 29 10 - containing by weight less than 0,6 % of carbon, of a thickness of 1,5 mm or more and in coils - containing by weight less than 0,6 % of carbon and of a thickness of 3 mm or more and not in coils ex 7211 29 91 - containing by weight less than 0,6 % of carbon ex 7211 29 99 - containing by weight less than 0,6 % of carbon ex 7211 30 10 - containing by weight less than 0,6 % of carbon and of a thickness of 0,5 mm or more but less than 3 mm ex 7211 41 10 - of a thickness of 0,5 mm or more but less than 3 mm ex 7211 49 10 - containing by weight less than 0,6 % of carbon and of a thickness of 0,5 mm or more but less than 3 mm ex 7214 20 00 - containing by weight less than 0,6 % of carbon ex 7214 40 10 ex 7214 40 91 ex 7214 40 99 ex 7214 50 10 ex 7214 50 91 ex 7214 50 99 ex 7216 21 00 - containing by weight less than 0,6 % of carbon ex 7216 22 00 - containing by weight less than 0,6 % of carbon ex 7216 31 19 - containing by weight less than 0,6 % of carbon ex 7216 31 99 - containing by weight less than 0,6 % of carbon ex 7216 32 19 - containing by weight less than 0,6 % of carbon ex 7216 32 99 - containing by weight less than 0,6 % of carbon ex 7216 40 10 - containing by weight less than 0,6 % of carbon ex 7216 40 90 - containing by weight less than 0,6 % of carbonex 7216 50 10 - containing by weight less than 0,6 % of carbon ex 7216 50 90 - containing by weight less than 0,6 % of carbon Coils BENELUX Bulgaria Hungary Poland Romania Czechoslovakia German Democratic Republic USSR ex 7208 11 00 ex 7208 12 10 ex 7208 12 91 ex 7208 12 99 ex 7208 13 10 ex 7208 13 91 ex 7208 13 99 - GERMANY (cont'd) Bulgaria Hungary Poland Romania Czechoslovakia USSR People's Republic of Korea - Member State Third country of origin CN code Coils (cont'd) ex 7208 14 10 - of a thickness of 1,5 mm or more ex 7208 14 90 - of a thickness of 1,5 mm or more ex 7208 21 10 ex 7208 21 90 ex 7208 22 10 ex 7208 22 91 ex 7208 22 99 ex 7208 23 10 ex 7208 23 91 ex 7208 23 99 ex 7208 24 10 - of a thickness of 1,5 mm or more ex 7208 24 90 - of a thickness of 1,5 mm or more ex 7211 12 10 - in coils ex 7211 19 10 - of a thickness of 1,5 mm or more, in coils ex 7211 22 10 - in coils ex 7211 29 10 - of a thickness of 1,5 mm or more, in coils ex 7219 11 10 ex 7219 11 90 ex 7219 12 10 ex 7219 12 90 ex 7219 13 10 ex 7219 13 90 ex 7219 14 10 - of a thickness of 1,5 mm or more ex 7219 14 90 - of a thickness of 1,5 mm or more ex 7220 11 00 - in coils, of a width exceeding 500 mm ex 7220 12 00 - of a thickness of 1,5 mm or more, in coils, of a width exceeding 500 mm ex 7225 10 10 - of a thickness of 1,5 mm or more, in coils ex 7225 20 11 - of a thickness of 1,5 mm or more, in coils ex 7225 30 00 - of a thickness of 1,5 mm or more ex 7226 10 10 - of a thickness of 1,5 mm or more, in coils, of a width exceeding 500 mm ex 7226 20 10 - of a thickness of 1,5 mm or more, in coils, of a width exceeding 500 mm ex 7226 91 00 - of a thickness of 1,5 mm or more, in coils, of a width exceeding 500 mm Other iron and steel products ex 7208 14 10 - of a thickness of less than 1,5 mm, containing by weight less than 0,6 % of carbon ex 7208 14 90 - of a thickness of less than 1,5 mm, containing by weight less than 0,6 % of carbon ex 7208 24 10 - of a thickness of less than 1,5 mm, containing by weight less than 0,6 % of carbon ex 7208 24 90 - of a thickness of less than 1,5 mm, containing by weight less than 0,6 % of carbon ex 7208 32 10 - containing by weight less than 0,6 % of carbon ex 7208 32 30 - containing by weight less than 0,6 % of carbon ex 7208 32 51 - containing by weight less than 0,6 % of carbon ex 7208 32 59 - containing by weight less than 0,6 % of carbon ex 7208 32 91 - containing by weight less than 0,6 % of carbon ex 7208 32 99 - containing by weight less than 0,6 % of carbon BENELUX (cont'd) Bulgaria Hungary Poland Romania Czechoslovakia German Democratic Republic USSR - Member State Third country of origin CN code Other iron and steel products (cont'd) ex 7208 33 10 - containing by weight less than 0,6 % of carbon ex 7208 33 91 - containing by weight less than 0,6 % of carbon ex 7208 33 99 - containing by weight less than 0,6 % of carbon ex 7208 34 10 - containing by weight less than 0,6 % of carbon ex 7208 34 90 - containing by weight less than 0,6 % of carbon ex 7208 35 10 - containing by weight less than 0,6 % of carbon ex 7208 35 91 - containing by weight less than 0,6 % of carbon ex 7208 35 93 - containing by weight less than 0,6 % of carbon ex 7208 35 99 - containing by weight less than 0,6 % of carbon ex 7208 42 10 - containing by weight less than 0,6 % of carbon ex 7208 42 30 - containing by weight less than 0,6 % of carbon ex 7208 42 51 - containing by weight less than 0,6 % of carbon ex 7208 42 59 - containing by weight less than 0,6 % of carbon ex 7208 42 91 - containing by weight less than 0,6 % of carbon ex 7208 42 99 - containing by weight less than 0,6 % of carbon ex 7208 43 10 - containing by weight less than 0,6 % of carbon ex 7208 43 91 - containing by weight less than 0,6 % of carbon ex 7208 43 99 - containing by weight less than 0,6 % of carbon ex 7208 44 10 - containing by weight less than 0,6 % of carbon ex 7208 44 90 - containing by weight less than 0,6 % of carbon ex 7208 45 10 - containing by weight less than 0,6 % of carbon ex 7208 45 91 - containing by weight less than 0,6 % of carbon ex 7208 45 93 - containing by weight less than 0,6 % of carbon ex 7208 45 99 - containing by weight less than 0,6 % of carbon ex 7208 90 10 - simply cut into shapes other than rectangular (including square) ex 7209 12 10 ex 7209 12 90 ex 7209 13 10 ex 7209 13 90 ex 7209 14 10 ex 7209 14 90 ex 7209 22 10 ex 7209 22 90 ex 7209 23 10 ex 7209 23 90 ex 7209 24 10 ex 7209 24 91 ex 7209 24 99 ex 7209 32 10 ex 7209 32 90 ex 7209 33 10 ex 7209 33 90 ex 7209 34 10 ex 7209 34 90 ex 7209 42 10 ex 7209 42 90 ex 7209 43 10 ex 7209 43 90 ex 7209 44 10 ex 7209 44 90 ex 7209 90 10 - simply cut into shapes other than rectangular (including square) BENELUX (cont'd) Bulgaria Hungary Poland Romania Czechoslovakia German Democratic Republic USSR - ex ex Member State Third country of origin CN code - - Member State Third country of origin CN code Other iron and steel products (cont'd) ex 7210 11 10 - not further worked than surface-treated and containing by weight less than 0,6 % of carbon - simply cut into shapes other than rectangular (including square) ex 7210 12 11 - not further worked than surface-treated and containing by weight less than 0,6 % of carbon - simply cut into shapes other than rectangular (including square)ex 7210 12 19 - not further worked than surface-treated and containing by weight less than 0,6 % of carbon - simply cut into shapes other than rectangular (including square) ex 7210 20 10 - simply cut into shapes other than rectangular (including square) ex 7210 31 10 - not further worked than surface-treated and containing by weight less than 0,6 % of carbon - simply cut into shapes other than rectangular (including square) ex 7210 39 10 - not further worked than surface-treated and containing by weight less than 0,6 % of carbon - simply cut into shapes other than rectangular (including square) ex 7210 41 10 - not further worked than surface-treated and containing by weight less than 0,6 % of carbon - simply cut into shapes other than rectangular (including square) ex 7210 49 10 - not further worked than surface-treated and containing by weight less than 0,6 % of carbon - simply cut into shapes other than rectangular (including square) ex 7210 50 10 - simply cut into shapes other than rectangular (including square) ex 7210 60 11 - simply cut into shapes other than rectangular (including square) ex 7210 60 19 - simply cut into shapes other than rectangular (including square) ex 7210 70 11 - not further worked than surface-treated and containing by weight less than 0,6 % of carbon - simply cut into shapes other than rectangular (including square) ex 7210 70 19 - simply cut into shapes other than rectangular (including square) ex 7210 90 31 - simply cut into shapes other than rectangular (including square) ex 7210 90 33 - simply cut into shapes other than rectangular (including square) ex 7210 90 35 - simply cut into shapes other than rectangular (including square) ex 7210 90 39 - simply cut into shapes other than rectangular (including square) ex 7211 12 10 - not in coils and containing by weight less than 0,6 % of carbon ex 7211 12 90 - of a thickness of 6 mm or less ex 7211 19 10 - not in coils, containing by weight less than 0,6 % of carbon and of a thickness of 1,5 mm or more - containing by weight less than 0,6 % of carbon and of a thickness of less than 1,5 mm ex 7211 19 91 ex 7211 19 99 BENELUX (cont'd) Bulgaria Hungary Poland Romania Czechoslovakia German Democratic Republic USSR - Member State Third country of origin CN code Other iron and steel products (cont'd) ex 7211 22 10 - not in colis and containing by weight less than 0,6 % of carbon ex 7211 22 90 - of a thickness of 6 mm or less ex 7211 29 10 - not in coils, containing by weight less than 0,6 % of carbon and of a thickness of 1,5 mm or more - containing by weight less than 0,6 % of carbon and of a thickness of less than 1,5 mm ex 7211 29 91 ex 7211 29 99 ex 7211 30 10 - of a thickness of less than 3 mm - 'electrical' ex 7211 41 10 - of a thickness of less than 3 mm - 'electrical' ex 7211 41 91 - of a thickness of less than 6 mm ex 7211 49 10 - of a thickness of less than 3 mm - 'electrical' ex 7212 10 10 - containing by weight less than 0,6 % of carbon ex 7212 10 91 - containing by weight less than 0,6 % of carbon ex 7212 21 11 - containing by weight less than 0,6 % of carbon ex 7212 29 11 - containing by weight less than 0,6 % of carbon ex 7212 30 11 - containing by weight less than 0,6 % of carbon ex 7212 40 10 - containing by weight less than 0,6 % of carbon ex 7212 60 91 - of a thickness of 6 mm or less and containing by weight less than 0,6 % of carbon ex 7213 10 00 ex 7213 20 00 ex 7213 31 00 ex 7213 39 00 ex 7213 41 00 ex 7213 49 00 ex 7214 20 00 ex 7214 30 00 ex 7214 40 10 ex 7214 40 91 ex 7214 40 99 ex 7214 50 10 ex 7214 50 91 ex 7214 50 99 ex 7214 60 00 ex 7216 10 00 ex 7216 21 00 ex 7216 22 00 ex 7216 31 11 ex 7216 31 19 ex 7216 31 91 ex 7216 31 99 ex 7216 32 11 ex 7216 32 19 ex 7216 32 91 ex 7216 32 99 ex 7216 33 10 ex 7216 33 90 ex 7216 40 10 ex 7216 40 90 BENELUX (cont'd) Bulgaria Hungary Poland Romania Czechoslovakia German Democratic Republic USSR - Member State Third country of origin CN code Other iron and steel products (cont'd) ex 7216 50 10 ex 7216 50 90 ex 7216 90 10 - containing by weight less than 0,6 % of carbon ex 7219 14 10 - of a thickness of less than 1,5 mm ex 7219 14 90 - of a thickness of less than 1,5 mm ex 7219 21 11 - other than rolled on four faces or in a closed box pass ex 7219 21 19 - other than rolled on four faces or in a closed box pass ex 7219 21 90 - other than rolled on four faces or in a closed box pass ex 7219 22 10 - other than rolled on four faces or in a closed box pass ex 7219 22 90 - other than rolled on four faces or in a closed box pass ex 7219 23 10 ex 7219 23 90 ex 7219 24 10 ex 7219 24 90 ex 7219 33 10 ex 7219 33 90 ex 7219 34 10 ex 7219 34 90 ex 7219 35 10 ex 7219 35 90 ex 7219 90 11 - simply cut into shapes other than rectangular (including square) ex 7219 90 19 - simply cut into shapes other than rectangular (including square) ex 7220 11 00 - other than rolled on four faces or in a closed box pass, other than in coils, and of a width exceeding 500 mm ex 7220 12 00 - other than in coils, of a thickness of 1,5 mm or more and of a width exceeding 500 mm ex 7220 20 10 - of a thickness of less than 3 mm ex 7221 00 10 ex 7221 00 90 ex 7222 10 11 ex 7222 10 19 ex 7222 10 51 ex 7222 10 59 ex 7222 10 99 ex 7222 40 11 ex 7222 40 19 ex 7225 10 10 - not in coils and of a thickness of 1,5 mm or more - of a thickness of less than 1,5 mm ex 7225 10 91 ex 7225 10 99 ex 7225 20 11 - other than rolled on four faces or in a closed box pass, other than in coils and of a thickness of 1,5 mm of more ex 7225 20 19 - of a thickness of less than 3 mm ex 7225 20 30 - simply cut into shapes other than rectangular (including square) ex 7225 30 00 - of a thickness of less than 1,5 mm BENELUX (cont'd) Bulgaria Hungary Poland Romania Czechoslovakia German Democratic Republic USSR - Member State Third country of origin CN code Other iron and steel products (cont'd) ex 7225 40 10 - other than rolled on four faces or in a closed box pass ex 7225 40 30 - other than rolled on four faces or in a closed box pass ex 7225 40 50 - other than rolled on four faces or in a closed box pass ex 7225 50 00 - of a thickness of less than 3 mm ex 7225 90 10 - simply cut into shapes other than rectangular (including square) ex 7226 10 10 - other than in coils, of a thickness of 1,5 mm or more and of a width exceeding 500mm ex 7226 10 30 ex 7226 20 10 - other than rolled on four faces or in a closed box pass, other than in coils, of a thickness of 1,5 mm or more and of a width exceeding 500 mm ex 7226 20 31- of a thickness of less than 3 mm ex 7226 91 00 - other than rolled on four faces or in a closed box pass, other than in coils, of a thickness of 1,5 mm or more and of a width exceeding 500 mm ex 7226 92 10 - of a thickness of less than 3 mm ex 7227 20 00 ex 7227 90 10 ex 7227 90 30 ex 7227 90 80 ex 7228 20 11 ex 7228 20 19 ex 7228 30 10 ex 7228 30 30 ex 7228 30 80 ex 7228 70 10 ex 7228 80 10 ex 7228 80 90 - containing by weight more than 0,6 % of carbon ex 7301 10 00 Coils ITALY Bulgaria Hungary Poland Romania Czechoslovakia German Democratic Republic USSR People's Republic of Korea ex 7208 11 00 ex 7208 12 10 ex 7208 12 91 ex 7208 12 99 ex 7208 13 10 ex 7208 13 91 ex 7208 13 99 ex 7208 14 10 - - of a thickness of 1,5 mm or more ex 7208 14 90 - of a thickness of 1,5 mm or more ex 7208 21 10 ex 7208 21 90 ex 7208 22 10 ex 7208 22 91 ex 7208 22 99 ex 7208 23 10 ex 7208 23 91 ex 7208 23 99 BENELUX (cont'd) Bulgaria Hungary Poland Romania Czechoslovakia German Democratic Republic USSR - ex ex Member State Third country of origin CN code - - Member State Third country of origin CN code Coils (cont'd) ex 7208 24 10 - of a thickness of 1,5 mm or more ex 7208 24 90 - of a thickness of 1,5 mm or more ex 7211 12 10 - in coils ex 7211 19 10 - of a thickness of 1,5 mm or more, in coils ex 7211 22 10 - in coils ex 7211 29 10 - of a thickness of 1,5 mm or more, in coils ex 7219 11 10 ex 7219 11 90 ex 7219 12 10 ex 7219 12 90 ex 7219 13 10 ex 7219 13 90 ex 7219 14 10 - of a thickness of 1,5 mm or more ex 7219 14 90 - of a thickness of 1,5 mm or more ex 7220 11 00 - in coils, of a width exceeding 500 mm ex 7220 12 00 - of a thickness of 1,5 mm or more, in coils, of a width exceeding 500 mm ex 7225 10 10 - of a thickness of 1,5 mm or more, in coils ex 7225 20 11 - of a thickness of 1,5 mm or more, in coils ex 7225 30 00 - of a thickness of 1,5 mm or more ex 7226 10 10 - of a thickness of 1,5 mm or more, in coils, of a width exceeding 500 mm ex 7226 20 10 - of a thickness of 1,5 mm or more, in coils, of a width exceeding 500 mm ex 7226 91 00 - of a thickness of 1,5 mm or more, in coils, of a width exceeding 500 mm Other iron and steel products ex 7208 14 10 - of a thickness of less than 1,5 mm ex 7208 14 90 - of a thickness of less than 1,5 mm ex 7208 24 10 - of a thickness of less than 1,5 mm ex 7208 24 90 - of a thickness of less than 1,5 mm ex 7208 32 10 ex 7208 32 30 ex 7208 32 51 ex 7208 32 59 ex 7208 32 91 ex 7208 32 99 ex 7208 33 10 ex 7208 33 91 ex 7208 33 99 ex 7208 34 10 ex 7208 34 90 ex 7208 35 10 ex 7208 35 91 ex 7208 35 93 ex 7208 35 99 ex 7208 42 10 ex 7208 42 30 ex 7208 42 51 ex 7208 42 59 ex 7208 42 91 ITALY (cont'd) Bulgaria Hungary Poland Romania Czechoslovakia German Democratic Republic USSR People's Republic of Korea - Member State Third country of origin CN code Other iron and steel products (cont'd) ex 7208 42 99 ex 7208 43 10 ex 7208 43 91 ex 7208 43 99 ex 7208 44 10 ex 7208 44 90 ex 7208 45 10 ex 7208 45 91 ex 7208 45 93 ex 7208 45 99 ex 7208 90 10 - simply cut into shapes other than rectangular (including square) ex 7209 11 00 ex 7209 12 10 ex 7209 12 90 ex 7209 13 10 ex 7209 13 90 ex 7209 14 10 ex 7209 14 90 ex 7209 21 00 ex 7209 22 10 ex 7209 22 90 ex 7209 23 10 ex 7209 23 90 ex 7209 24 10 ex 7209 24 91 ex 7209 24 99 ex 7209 31 00 ex 7209 32 10 ex 7209 32 90 ex 7209 33 10 ex 7209 33 90 ex 7209 34 10 ex 7209 34 90 ex 7209 41 00 ex 7209 42 10 ex 7209 42 90 ex 7209 43 10 ex 7209 43 90 ex 7209 44 10 ex 7209 44 90 ex 7209 90 10 - simply cut into shapes other than rectangular (including square) ex 7210 11 10 - not further worked than surface-treated and containing by weight less than 0,6 % of carbon - simply cut into shapes other than rectangular (including square) ex 7210 12 11 - not further worked than surface-treated and containing by weight less than 0,6 % of carbon - simply cut into shapes other than rectangular (including square) ITALY (cont'd) Bulgaria Hungary Poland Romania Czechoslovakia German Democratic Republic USSR People's Republic of Korea - Member State Third country of origin CN code Other iron and steel products (cont'd) ex 7210 12 19 - not further worked than surface-treated and containing by weight less than 0,6 % of carbon - simply cut into shapes other than rectangular (including square) ex 7210 20 10 - simply cut into shapes other than rectangular (including square) ex 7210 31 10 - not further worked than surface-treated and containing by weight less than 0,6 % of carbon - simply cut into shapes other than rectangular (including square) ex 7210 39 10 - not further worked than surface-treated and containing by weight less than 0,6 % of carbon - simply cut into shapes other than rectangular (including square) ex 7210 41 10 - not further worked than surface-treated and containing by weight less than 0,6 % of carbon - simply cut into shapes other than rectangular (including square) ex 7210 49 10 - not further worked than surface-treated and containing by weight less than 0,6 % of carbon - simply cut into shapes other than rectangular (including square) ex 7210 50 10 - simply cut into shapes other than rectangular (including square) ex 7210 60 11 - simply cut into shapes other than rectangular (including square) ex 7210 60 19 - simply cut into shapes other than rectangular (including square) ex 7210 70 11 - not further worked than surface-treated and containing by weight less than 0,6 % of carbon - simply cut into shapes other than rectangular (including square) ex 7210 70 19 - simply cut into shapes other than rectangular (including square) ex 7210 90 31 - simply cut into shapes other than rectangular (including square) ex 7210 90 33 - simply cut into shapes other than rectangular (including square) ex 7210 90 35 - simply cut into shapes other than rectangular (including square) ex 7210 90 39 - simply cut into shapes other than rectangular (including square) ex 7211 12 10 - not in coils ex 7211 12 90 - of a thickness of 6 mm or less ex 7211 19 10 - not in coils and of a thickness of 1,5 mm or more - of a thickness of less than 1,5 mm ex 7211 19 91 ex 7211 19 99 ex 7211 22 10 - not in coils ex 7211 22 90 - of a thickness of 6 mm or less ex 7211 29 10 - not in coils and of a thickness of 1,5 mm or more ex - of a thickness of than 1,5 mm ex 7211 29 91 ex 7211 29 99 ITALY (cont'd) Bulgaria Hungary Poland Romania Czechoslovakia German Democratic Republic USSR People's Republic of Korea - ex ex Member State Third country of origin CN code - - Member State Third country of origin CN code Other iron and steel products (cont'd) ex 7211 30 10 ex 7211 41 10 ex 7211 41 91 - of a thickness of less than 6 mm ex 7211 49 10 ex 7212 10 10 - containing by weight less than 0,6 % of carbon ex 7212 10 91 - containing by weight less than 0,6 % of carbon ex 7212 21 11 - containing by weight less than 0,6 % of carbon ex 7212 29 11 - containing by weight less than 0,6 % of carbon ex 7212 30 11 - containing by weight less than 0,6 % of carbon ex 7212 40 10 - containing by weight less than 0,6 % of carbon ex 7212 60 91 - of a thickness of 6 mm or less and containing by weight less than 0,6 % of carbon ex 7213 10 00 ex 7213 20 00 ex 7213 31 00 ex 7213 39 00 ex 7213 41 00 ex 7213 49 00 ex 7213 50 10 ex 7213 50 90 ex 7214 20 00 ex 7214 30 00 ex 7214 40 10 ex 7214 40 91 ex 7214 40 99 ex 7214 50 10 ex 7214 50 91 ex 7214 50 99 ex 7214 60 00 ex 7215 90 10 - of free-cutting steel ex 7216 10 00 ex 7216 21 00 ex 7216 22 00 ex 7216 31 11 ex 7216 31 19 ex 7216 31 91 ex 7216 31 99 ex 7216 32 11 ex 7216 32 19 ex 7216 32 91 ex 7216 32 99 ex 7216 33 10 ex 7216 33 90 ex 7216 40 10 ex 7216 40 90 ex 7216 50 10 ex 7216 50 90 ex 7216 90 10 - containing by weight less than 0,6 % of carbon - of free-cutting steel ex 7219 14 10 - other than in coils and of a thickness of less than 1,5 mm ex 7219 14 90 - other than in coils and of a thickness of less than 1,5 mm ITALY (cont'd) Bulgaria Hungary Poland Romania Czechoslovakia German Democratic Republic USSR People's Republic of Korea - Member State Third country of origin CN code Other iron and steel products (cont'd) ex 7219 21 11 - other than rolled on four faces or in a closed box pass ex 7219 21 19 - other than rolled on four faces or in a closed box pass ex 7219 21 90 - other than rolled on four faces or in a closed box pass ex 7219 22 10 - other than rolled on four faces or in a closed box pass ex 7219 22 90 - other than rolled on four faces or in a closed box pass ex 7219 23 10 ex 7219 23 90 ex 7219 24 10 ex 7219 24 90 ex 7219 31 10 ex 7219 31 90 ex 7219 32 10 ex 7219 32 90 ex 7219 33 10 ex 7219 33 90 ex 7219 34 10 ex 7219 34 90 ex 7219 35 10 ex 7219 35 90 ex 7219 90 11 - simply cut into shapes other than rectangular (including square) ex 7219 90 19 - simply cut into shapes other than rectangular (including square) ex 7220 11 00 - other than rolled on four faces or in a closed box pass, other than in coils, and of a width exceeding 500 mm ex 7220 12 00 - other than in coils, of a thickness of 1,5 mm or more and of a width exceeding 500 mm ex 7220 20 10 ex 7221 00 10 ex 7221 00 90 ex 7222 10 11 ex 7222 10 19 ex 7222 10 51 ex 7222 10 59 ex 7222 10 99 ex 7222 30 10 ex 7222 40 11 ex 7222 40 19 ex 7222 40 30 ex 7225 10 10 - not in coils and of a thickness of 1,5 mm or more - of a thickness of less than 1,5 mm ex 7225 10 91 ex 7225 10 99 ex 7225 20 11 - other than rolled on four faces or in a closes box pass, other than in coils and of a thickness of 1,5 mm of more ex 7225 20 19 - ex 7225 20 30 - simply cut into shapes other than rectangular (including square) ex 7225 30 00 - of a thickness of less than 1,5 mm ITALY (cont'd) Bulgaria Hungary Poland Romania Czechoslovakia German Democratic Republic USSR People's Republic of Korea - ex ex Member State Third country of origin CN code - - Member State Third country of origin CN code Member State Third country of origin CN code Other iron and steel products (cont'd) ex 7225 40 10 - other than rolled on four faces or in a closed box pass ex 7225 40 30 - other than rolled on four faces or in a closed box pass ex 7225 40 50 - other than rolled on four faces or in a closed box pass ex 7225 40 70 ex 7225 40 90 ex 7225 50 00 ex 7225 90 10 - simply cut into shapes other than rectangular (including square) ex 7226 10 10 - other than in coils, of a thickness of 1,5 mm or more and of a width exceeding 500 mm ex 7226 10 30 ex 7226 20 10 - other than rolled on four faces or in a closed box pass, other than in coils, of a thickness of 1,5 mm or more and of a width exceeding 500 mm ex 7226 20 31 ex 7226 91 00 - other than rolled on four faces or in a closed box pass, other than in coils, of a thickness of 1,5 mm or more and of a width exceeding 500 mm ex 7226 92 10 ex 7227 10 00 ex 7227 20 00 ex 7227 90 10 ex 7227 90 30 ex 7227 90 80 ex 7228 10 10 ex 7228 10 30 ex 7228 20 11 ex 7228 20 19 ex 7228 20 30 ex 7228 30 10 ex 7228 30 30 ex 7228 30 80 ex 7228 60 10 ex 7228 70 10 ex 7228 70 31 ex 7228 80 10 ex 7228 80 90 - containing by weight less than 0,6 % or carbon ex 7301 10 00 CN code DENMARK FRANCE GREECE IRELAND PORTUGAL SPAIN UNITED KINGDOM Brazil Bulgaria Hungary Poland Romania Czechoslovakia ex 7201 10 19 ex 7201 10 30 ex 7201 20 00 ex 7201 30 10 ex 7201 30 90 ex 7202 99 11 ex 7203 90 00 ex 7204 50 10 ex 7204 50 90 ex 7208 11 00 ex 7208 12 10 ex 7208 12 91 ex 7208 12 99 ex 7208 13 10 ex 7208 13 91 ex 7208 13 99 ex 7208 14 10 ex 7208 14 90 ex 7208 21 10 ex 7208 21 90 ex 7208 22 10 ex 7208 22 91 ex 7208 22 99 ex 7208 23 10 ex 7208 23 91 ex 7208 23 99 ex 7208 24 10 ex 7208 24 90 ex 7208 31 00 ex 7208 32 10 ex 7208 32 30 ex 7208 32 51 ex 7208 32 59 ex 7208 32 91 ex 7208 32 99 ex 7208 33 10 ITALY (cont'd) Bulgaria Hungary Poland Romania Czechoslovakia German Democratic Republic USSR People's Republic of Korea Member State Third country of origin CN code DENMARK FRANCE GREECE IRELAND PORTUGAL SPAIN UNITED KINGDOM (cont'd) Brazil Bulgaria Hungary Poland Romania Czechoslovakia ex 7208 33 91 ex 7208 33 99 ex 7208 34 10 ex 7208 34 90 ex 7208 35 10 ex 7208 35 91 ex 7208 35 93 ex 7208 35 99 ex 7208 41 00 ex 7208 42 10 ex 7208 42 30 ex 7208 42 51 ex 7208 42 59 ex 7208 42 91 ex 7208 42 99 ex 7208 43 10 ex 7208 43 91 ex 7208 43 99 ex 7208 44 10 ex 7208 44 90 ex 7208 45 10 ex 7208 45 91 ex 7208 45 93 ex 7208 45 99 ex 7208 90 10 ex 7209 11 00 ex 7209 12 10 ex 7209 12 90 ex 7209 13 10 ex 7209 13 90 ex 7209 14 10 ex 7209 14 90 ex 7209 21 00 ex 7209 22 10 ex 7209 22 90 ex 7209 23 10 ex 7209 23 90 ex 7209 24 10 ex 7209 24 91 ex 7209 24 99 ex 7209 31 00 ex 7209 32 10 ex 7209 32 90 ex 7209 33 10 ex 7209 33 90 ex 7209 34 10 ex 7209 34 90 ex 7209 41 00 ex 7209 42 10 ex 7209 42 90 ex 7209 43 10 ex 7209 43 90 ex 7209 44 10 ex 7209 44 90 ex 7209 90 10 ex 7210 11 10 ex 7210 12 11 ex 7210 12 19 ex7210 20 10 ex 7210 31 10 ex 7210 39 10 ex 7210 41 10 ex 7210 49 10 ex 7210 50 10 ex 7210 60 11 ex 7210 60 19 ex 7210 70 11 ex 7210 70 19 ex 7210 90 31 ex 7210 90 33 ex 7210 90 35ex 7210 90 39 ex 7211 11 00 ex 7211 12 10 ex 7211 12 90 ex 7211 19 10 ex 7211 19 91 ex 7211 19 99 ex 7211 21 00 ex 7211 22 10 ex 7211 22 90 ex 7211 29 10 ex 7211 29 91 ex 7211 29 99 ex 7211 30 10 ex 7211 41 10 ex 7211 41 91 ex 7211 49 10 ex 7211 90 11 ex 7212 10 10 ex 7212 10 91 ex 7212 21 11 ex 7212 29 11 ex 7212 30 11 ex 7212 40 10 ex 7212 40 91 ex 7212 50 31 ex 7212 50 51 ex 7212 60 11 ex 7212 60 91 ex 7213 10 00 ex 7213 20 00 ex 7213 31 00 ex 7213 39 00 ex 7213 41 00 ex 7213 49 00 ex 7214 20 00 ex 7214 30 00 ex 7214 40 10 ex 7214 40 91 ex 7214 40 99 ex 7214 50 10 ex 7214 50 91 ex 7214 50 99 ex 7214 60 00 ex 7215 90 10 ex 7216 10 00 ex 7216 21 00 ex 7216 22 00 ex 7216 31 11 ex 7216 31 19 ex 7216 31 91 ex 7216 31 99 ex 7216 32 11 ex 7216 32 19 ex 7216 32 91 ex 7216 32 99 ex 7216 33 10 ex 7216 33 90 ex 7216 40 10 ex 7216 40 90 ex 7216 50 10 ex 7216 50 90 ex 7216 90 10 ex 7219 11 10 ex 7219 11 90 ex 7219 12 10 ex 7219 12 90 ex 7219 13 10 ex 7219 13 90 ex 7219 14 10 ex 7219 14 90 ex 7219 21 11 ex 7219 21 19 ex 7219 21 90 ex 7219 22 10 ex 7219 22 90 ex 7219 23 10 ex 7219 23 90 ex 7219 24 10 ex 7219 24 90 ex 7219 31 10 ex 7219 31 90 ex 7219 32 10 ex 7219 32 90 ex 7219 33 10 ex 7219 33 90 ex 7219 34 10 ex 7219 34 90 ex 7219 35 10 ex 7219 35 90 ex 7219 90 11 ex 7219 90 19 ex 7220 11 00 ex 7220 12 00 ex 7220 20 10 ex 7220 90 11 ex 7220 90 31 ex 7221 00 10 ex 7221 00 90 ex 7222 10 11 ex 7222 10 19 ex 7222 10 51 ex 7222 10 59 ex 7222 10 99 ex 7222 30 10 ex 7222 40 11 ex 7222 40 19 ex 7222 40 30 ex 7225 10 10 ex 7225 10 91 ex 7225 10 99 ex 7225 20 11 ex 7225 20 19 ex 7225 20 30 ex 7225 30 00 ex 7225 40 10 ex 7225 40 30 ex 7225 40 50 ex 7225 50 00 ex 7225 90 10 ex 7226 10 10 ex 7226 10 30 ex 7226 20 10 ex 7226 20 31 ex 7226 20 51 ex 7226 20 71 ex 7226 91 00 ex 7226 92 10 ex 7226 99 11 ex 7226 99 31 ex 7227 20 00 ex 7227 90 10 ex 7227 90 30 ex 7227 90 80 ex 7228 10 30 ex 7228 20 11 ex 7228 20 19 ex 7228 20 30 ex 7228 30 10 ex 7228 30 30 ex 7228 30 80 ex 7228 60 10 ex 7228 70 10 ex 7228 70 31 ex 7228 80 10 ex 7228 80 90 ex 7301 10 00 Member State Third country of origin CN code Explanatory list of the 'ex' positions - Member State Third country of origin CN code Explanatory list of the 'ex' positions ex 7201 20 00 - containing by weight more than 1 % of silicium ex 7202 99 11 - containing by weight more than 1 % of silicium ex 7219 14 10 - of a thickness of 1,5 mm or more, or of a thickness of less than 1,5 mm and containing by weight 1 % or less of carbon and 12 % or more of chromium ex 7219 14 90 - of a thickness of 1,5 mm or more, or of a thickness of less than 1,5 mm and containing by weight 1 % or less of carbon and 12 % or more of chromium ex 7219 21 11 - rolled on four faces or in a closed box pass other: containing by weight 1 % or less of carbon and 12 % or more of chromium ex 7219 21 19 - rolled on four faces or in a closed box pass other: containing by weight 1 % or less of carbon and 12 % or more of chromium ex 7219 21 90 - rolled on four faces or in a closed box pass other: containing by weight 1 % or less of carbon and 12 % or more of chromium ex 7219 22 10 - rolled on four faces or in a closed box pass other: containing by weight 1 % or less of carbon and 12 % or more of chromium ex 7219 22 90 - rolled on four faces or in a closed box pass other: containing by weight 1 % or less of carbon and 12 % or more of chromium ex 7219 23 10 - containing by weight 1 % or less of carbon and 12 % or more of chromium ex 7219 23 90 - containing by weight 1 % or less of carbon and 12 % or more of chromium ex 7219 24 10 - containing by weight 1 % or less of carbon and 12 % or more of chromium ex 7219 24 90 - containing by weight 1 % or less of carbon and 12 % or more of chromium ex 7225 20 11 - in coils and of a thickness of 1,5 mm or more or rolled on four faces or in a closed box pass ex 7225 20 19 - of a thickness of 3 mm or more ex 7225 30 00 - of a thickness of 1,5 mm or more ex 7225 40 10 - rolled on four faces or in a closed box pass ex 7225 40 30 - rolled on four faces or in a closed box pass ex 7225 40 50 - rolled on four faces or in a closed box pass ex 7225 50 00 - of a thickness of 3 mm or more ex 7226 20 10 - rolled on four faces or in a closed box pass other: of a width of less than 500 mm or of a width of 500 mm or more, of a thickness of 1,5 mm or more and in coils ex 7226 20 31 - of a thickness of 3 mm or more ex 7226 91 00 - rolled on four faces or in a closed box pass other: of a width of less than 500 mm or of a width of 500 mm or more, of a thickness of 1,5 mm or more and in coils ex 7226 92 10 - of a thickness of 3 mm or more ex 7228 70 10 - other than of high speed steel ex 7228 80 10 - other than of high speed steel DENMARK FRANCE GREECE IRELAND PORTUGAL SPAIN UNITED KINGDOM (cont'd) Brazil Bulgaria Hungary Poland Romania Czechoslovakia